Covello, J.,
dissenting. The dispositive issue in this appeal is whether General Statutes § 52-199 provides a statutory privilege against self-incrimination for corporations. An examination of the plain and unambiguous language of this statute and its companions disclose that such a privilege exists. Therefore, I respectfully dissent.
*677General Statutes §§ 52-197, 52-198 and 52-199 were enacted together in 1889 as part of a new pretrial discovery procedure. 1 E. Stephenson, Connecticut Civil Procedure (2d Ed.) § 138f. All three statutes use the word “party.” Section 52-198 provides: “If a corporation is party to an action, the opposite party may examine the president, treasurer, secretary, clerk or any director or other officer thereof in the same manner as if he were a party to the suit.” (Emphasis added.) Thus, “party” within the meaning of § 52-198 clearly contemplates and includes corporations.
It is inconceivable to me, therefore, that the word “party” in § 52-199 the very next statute in numerical sequence, a statute dealing with the same subject matter, and a statute enacted at the same time, would not also include corporations. In construing a statute, “we must consider the statutory scheme as a whole . . . . Where, as here, more than one statute is involved, we presume that the legislature intended them to be read together to create a harmonious body of law.” Berger v. Tonken, 192 Conn. 581, 589, 473 A.2d 782 (1984).
It is a fundamental tenet of statutory construction that a corporation is a “person.” Both General Statutes §§ 1-1 (k) and 35-25 (b) specifically state that a “ ‘[pjerson’ [means] . . . corporation.” It is also fundamental that a “corporation . . . may sue and be sued . . . .” General Statutes § 33-291 (b). This being so, a corporation is therefore a party within the meaning of the rules of practice that govern these proceedings. Practice Book § 216 (2) states that a “ ‘party’ means (a) a person named as a party in the action
Finally, General Statutes § 35-42 (d), the specific antitrust statute here in issue, recognizes the existence of privileges that can act as a limitation on the powers *678otherwise conferred upon the attorney general. Section 35-42 (d) provides: “No such demand shall require the submission of any documentary material, the contents of which would be privileged, or precluded from disclosure if demanded in a grand jury investigation.” (Emphasis added.) While this particular reference is to documentary material, it connotes a legislative recognition that the attorney general’s powers under the antitrust act are not to transcend in all events otherwise applicable privileges.
Accordingly, I would affirm the trial court’s denial of the attorney general’s application to compel the defendant to respond to interrogatories and to comply with the subpoena duces tecum.